Title: Mary Smith Cranch to Abigail Adams, 30 November – 2 December 1788
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree November 30th 1788
          My dear sister
        
        I have been waiting above a week hopeing to have a Letter from my dear sister informing me of her safe arrival at newyork Before I can write said I—I think I must have a Letter— you left us so unwell that I have been anxious about you ever since— I have a thousand times wish’d you back again your Letter to Mr Adams dated at Hartford has in some measure reliev’d me— I hope before this that you are rejoicing with your children in the safety of my dear Niece & that you are fondling over this new addition to your Family my sincere congratulations attend you all whenever it shall happen— As soon as mrs smith can be left I am sure you will return— mr Adams looks quite a solatary Being has not been from home excepting when he is upon his Farms since you left him. He calls upon us once or twice a day—but these are only flying visits— I have not yet been able to get him to dine with me altho I have ask’d him repeatedly— I thought surely to have had him & my Nephews at thanksgiving—but his reasons were so amiable that I could not but approve of his refusal— “He wish’d once more to meet his Mother & Brother at his own house upon such an anniversary. He felt assur’d it would be the last that his kind Parent would ever keep with him.” she has had a bad fall sin[ce] you left us— she caught her foot in a wheelband as she was crossing the Room & fell— It has givin her a sad shock. She is so feeble that she can scarcly walk your son charles din’d with me to day & says that things go on very peacably at home. I have heard no complaints— As to cousin John—when we turn to Books he will visit us. He has not been in the house since you went away— He says he is well—
        I ask’d Mr Adams the other day if he had written to you He said “no—” it was to tender a subject as Dr—— said “it always made him melancholy—” very well said I— then I know what I have to do or somebody else will be melancholy for want of inteligence— & so my sister you see my scribling Pen is once more set to work—
        cousin Tom went last week to Haverhill— mr Andrews is to be ordain’d at Newbury Port the week after next—which will give your eldest son & mine a little Journey which will I hope be for the health of both of them The Brother & sisterly affection subsisting between our children gives me the highest pleasure— may nothing ever happen to lessen it—
        you will see by the Papers what a contest there has been between the House & senate—The stuborn senate—but such ploting & cabaling in doors & out is a scandle to our stateI foresee that some of our late popular characters will sink into disgrace. The man who dares to pluck the mask from the Face of the dissembling vilain will be feard but must not expect to be belov’d but by the virtuous few—He who acts honestly will not be so much hurt by the ingratitude of those whos interests he has greatly serv’d as one whos motive was mearly the applause of the multitude—because he acted from a better principle He will like the Being he has imitated rejoice in the good he has accation’d to others altho they may not see the hand from which it came—
        December 2’d
        I am this day to be favour’d with Mr Adams & your sons company to dine— I should feel an additional happiness if you could all join us I long to clasp the little strangers to my Bosom. Mrs Hall is much better Mr Cranch & I spent the last sunday evening with our solatary Brother & had a choise dish of Politicks for our entertainment
        william is at home— I had like to have said but I should have said is at your office. His cousin was so desirous of having him for his companion both in his office & in his excurtions on horse back that he has left his master for a little time— our weymouth Freinds are well Mr Tufts is gone to housekeeping—
        
        I inquir’d of mrs Brisler how she did with her kitchen Family— she told me pritty well— If there is any thing you wish me or the children to take the care of you know we are bound by every tye of gratitude & affection to afford you every assistance in our power—
        we all wish ardently for your return but none with more / sinceritty than your affectionate sister
        Mary Cranch
        Accept the Duty & Love of your Nephew & Neices’s
      